Dissenting Opinion by Justice Moseley
Bailey C. Moseley, Justice
Omoruyi asserts two errors in his appeal, both centering around the statutory definition of an incomplete card contained in the statute criminalizing possession of two or more incomplete credit cards or debit cards. See Tex. Penal Code Ann. § 82.31(b)(9) (West 2016). In his first point of error, Omoruyi asserts that the State failed to prove beyond a reasonable doubt that the two debit cards he had in his possession were incomplete under the statutory definition. His second point of error complains of the trial court’s omission of the statutory definition of an incomplete card in the jury charge. The majority opinion virtually ignores the statutory definition in finding sufficient evidence to support Omoruyi’s conviction, yet finds that the omission of the statutory definition in the jury charge was egregiously harmful because “the lack of the statutory definition of 'incomplete’ left [the jury] without the guidance essential to allow it to decide the only real issue in the case.” While I agree that the omission of the statutory definition was egregiously harmful, in this case, the State offered no evidence to show the cards were incomplete under the statutory definition. Consequently, Omoruyi is entitled to the greater remedy of acquittal, rather than a new trial afforded by jury charge error. See Curry v. State, 30 S.W.3d 394, 404 (Tex. Crim. App. 2000), overruled in part on other grounds by Gollihar v. State, 46 S.W.3d 243 (Tex. Crim. App. 2001). Therefore, I respectfully dissent.
Due process requires that the State prove every element of the crime charged beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 313, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Robb v. State, 434 S.W.3d 613, 616 (Tex. Crim. App. 2014). The majority correctly states that we determine whether the evidence is legally sufficient by the elements of the offense as defined by a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). A hypothetically correct jury charge is “one that accurately sets out the law, is authorized by the indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s theories of liability, and adequately describes the particular offense for which the defendant was tried,” Id. However, “[t]his list is ‘not necessarily exhaustive.’ ” Clinton v. State, 354 S.W.3d 795, 799 (Tex. Crim. App. 2011) (quoting Curry, 30 S.W.3d at 404). “The law as authorized by the indictment consists of ‘the statutory elements of the offense ... as modified by the charging instrument.’ ” Id. (quoting Curry, 30 S.W.3d at 404).
When an element of the offense is defined by statute, the statutory definition becomes part of the hypothetically correct •jury charge, or stated another way, becomes part of the State’s burden of proof. See Johnson v. State, 509 S.W.3d 320, 322 (Tex. Crim. App. 2017). In Johnson, the Court of Criminal Appeals examined the sufficiency of the evidence supporting Johnson’s conviction for aggravated robbery. The only element at issue was whether Johnson “use[d] or exhibited] a deadly weapon.” Id. (quoting Tex. Penal Code Ann. § 29.03(a)(2) (West 2011)). The court explained: ‘
To meet its burden, the State was required to prove that the knife [Johnson] had was a deadly weapon as defined by statute and that, if it was, he also used or exhibited the knife while committing robbery. A deadly weapon is defined as “a firearm or anything manifestly designed, made, or adapted for the purpose of inflicting death or serious bodily injury” or “anything that in the manner of its use or intended *700use is'capable of causing death or serious bodily injury.” Tex 'Penal Code § 1.07(a)(17); McCain v. State, 22 S.W.3d 497 (Tex. Crim. App. 2000). “Serious bodily injury” is defined ■ as “bodily injury that creates a substantial risk of death or that causes death, serious permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.” Tex. Penal Code § 1.07(a)(46). Because not all knives aire manifestly designed; made, or adapted for the purpose of inflicting serious bodily injury or death; the evidence is sufficient to support the finding in this case only if the jury could have rationally found that [Johnson] used the Imife in such a way, or intended to use the knife in such a way, that it was capable of causing serious bodily injury or death. Id § 1.07(a)(17)..
Id. (emphasis added) (citation omitted). Thus,-because the Penal Code specifically defined deadly weapon, the definition was part of the State’s burden of proof.
In this case, the indictment alleged that Omoruyi committed credit/debit card abuse by possessing
two incomplete debit cards, namely, a Visa number 40,76 111! 2222 3333 debit card and a MasterCard number 5249 0500 0176 8097 debit card, which cards had been issued to [sic] Visa and MasterCard, respectively, and the defendant possessed each of the cards without the card having been issued to him and with intent to complete them, and without the effective consent of each issuer of each of the cards.
The statute under which Omoruyi was indicted, provides that “a card is incomplete if part of the matter that an issuer requires to appear on the card before it can be used, other than the signature of the cardholder, has not yet been stamped, embossed, imprinted, or written on it.” Tex. Penal Code Ann, § 32.31(b)(9).
. Omoruyi only challenges the sufficiency of the evidence showing that the two debit cards charged in the indictment were incomplete. To meet its burden that the cards were incomplete, under its indictment the State was required to show beyond a reasonable doubt that part of the matter that an issuer requires to be on both1 the Visa debit card “number 4076” (the Visa card), and on the MasterCard debit card “number 5249” (the MasterCard card), before each can be used, has not been stamped, embossed, imprinted, or written on them.
As the majority opinion sets forth, both the Visa card and the MasterCard card contain magnetic strips and all- of the information stamped, embossed,. or. imprinted. on them that is normally seen on a debit card, with the possible exceptions that the MasterCard card was stamped “My Card,” and the Visa card’s expiration date was illegible. As the majority candidly notes, there was no testimony, whether from an issuer,2 or any other witness, regarding what is required to be stamped,, embossed, or imprinted on either card by an issuer before it can be used. Neither was there any testimony that either card was lacking any information necessary for its use.
Nevertheless, the State argues, and the majority agrees, that a rational jury could find that the cards were incomplete be*701cause they were not issued to Omoruyi, and that a card embosser, a card reader, two laptops, sandpaper, a sock, and several other blank credit cards or partial credit cards were found with the Visa card and the MasterCard card. In the words of the majority, the other items were “a remarkable cache of other items strongly suggesting some sort of criminal intent.” However, the fact that the cards were not issued to Omoruyi is another element of the offense that the State had the burden to prove,3 but that element provides no evidence that the cards were incomplete under the statutory definition. Further, while the other items found with the two subject cards may suggest that Omoruyi was intending to complete some cards, or to commit some other crime, they do not in any way provide any factual basis from which a rational jury could reasonably infer that the two subject cards had matters missing that were required by an issuer to be stamped, embossed or imprinted on the cards. Due process required the State to prove that the Visa card and the MasterCard card were incomplete as charged in the indictment, not that he was intending to commit some other crime.
Neither does the fact that the MasterCard card lacked an individual’s name to whom it was issued raise an inference that the card was incomplete under the statutory definition. As the majority notes, a “debit card” is a “card ... or any other device authorizing a designated person or bearer to ... obtain property or services by debit to an account at a financial institution.” Tex. Penal Code Ann. § 32.31(a)(4) (West 2016). “Bearer” is not defined in the Penal Code, so we interpret it in accord -with its ordinary meaning. Dobbs v. State, 434 S.W.3d 166, 171 (Tex. Crim. App. 2014). The meaning of “bearer” is “one holding a check, draft, bond, or other order for payment esp. if marked payable to bearer.” Bearer, Merriam-Webstek’s Collegiate Dictionary (11th ed. 2006). Although the definition shows that an instrument marked “payable to bearer” definitively makes the person holding the instrument a bearer, it by no means limits the definition of a bearer to this one instance.4 The MasterCard card had “My Card” stamped in the place where an individual’s name typically appears. The majority holds that the jury could have found that the MasterCard card was incomplete since there was no indication that a card issued with the name “My Card” could be used by anyone bearing the card. However, it was the State’s burden of proof to show that an issuer would require either an individual’s name or some legend other than “My Card” to enable the bearer to use the card. The State offered no such proof. It may be that an issuer would require some other legend, or it may be that “My Card” is sufficient for the bearer to use the card. Without some evidence of what an issuer requires, however, either conclusion is based on speculation, not rational inference.
Finally, the State urges us to broaden the statutory definition of “incomplete card” to preserve the intent of the Legislature. The State argues the Legislative intent was to allow a conviction for credit card or debit card abuse as long as a trier *702of fact found he possessed two or more incomplete cards not issued to him with the intent to complete them. When we interpret a statute to determine legislative intent, “we look first to the language of the statute[,]” and “[w]hen the meaning is plain, we look no further.” McClintock v. State, No. PD-1641-15, — S.W.3d —, —, 2017 WL 1076289, at *3 (Tex. Crim. App. Mar. 22, 2017) (quoting State v. Daugherty, 931 S.W.2d 268, 270 (Tex. Crim. App. 1996)). In Section 32.31(b)(9) of the Penal Code, the meaning is plain: an incomplete card is one that part of the items required by an issuer to appear on the card before it can be used has yet to be stamped, embossed, imprinted, or written on it. Tex. Penal Code Ann. § 32.31(b)(9).
No doubt the Legislature intended to allow such a prosecution and conviction. However, the Legislature also provided a specific definition of incomplete card and thereby set forth exactly what proof was necessary to show that the card was incomplete. In Johnson, the jury would not be allowed decide that the knife was a deadly weapon based on its own conjecture. Rather, since the Legislature defined “deadly weapon” in the Penal Code, the State could only obtain a conviction by showing that the knife used in the robbery was used in a manner, or was intended to be used in a manner, that was capable of causing serious bodily injury or death. See Johnson, 509 S.W.3d at 322. Similarly, in this case, the jury may not decide the subject cards are incomplete based on what it thinks a card must contain. Rather, to obtain a conviction under the statute, the State was required to prove what an issuer requires to be stamped, embossed, or imprinted on the eard before it can be used. Since it failed to do so, the State failed to show that both the Visa card and the MasterCard card were incomplete.
For these reasons, I would find that there is insufficient evidence to support Omoruyi’s conviction and sustain his first point of error. Consequently, I would reverse the trial court’s judgment and render judgment acquitting Omoruyi.

. ‘Section 32.31(b)(9) requires that the defendant must possess two or more incomplete credit cards or debit cards. Tex. Penal Code Ann, § 32.31(b)(9). Since the State pled that Omoruyi possessed two specific cards, it was required' to prove both of these cards were incomplete.


. The back of both cards state that the cards were issued by Green Dot Bank.


. Section 32.31(b)(9) provides that a person commits the offense of credit card or debit card abuse if "he possesses two or more incomplete credit cards or debit cards that have not been issued to him with intent to complete them without the consent of the issuer.” Tex. Penal Code Ann. § 32.31(b)(9).


. Both the Visa card and the MasterCard card appear to be pre-paid, reloadable debit cards. Noted on the back of both cards is the following: "After successfully registering your card, check your balance, find reload location or set up direct deposit at greendot.com.”